                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JEREMIAH F. McMILLON,                            )
                                                 )
                Petitioner,                      )
                                                 )
          vs.                                    )      Case No. 4:17 CV 311 ACL
                                                 )
MICHELE BUCKNER, 1                               )
                                                 )
                Respondent.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the Petition of Jeremiah F. McMillon for a writ of

habeas corpus under 28 U.S.C. § 2254.

                                     I. Procedural History

       McMillon is currently incarcerated at the South Central Correctional Center in Licking,

Missouri, pursuant to the sentence and judgment of the Circuit Court of St. Louis County,

Missouri. (Doc. 13-8 at 111.) After a bench trial, McMillon was convicted of two counts of

forcible sodomy (Counts 1 and 8), one count of forcible rape (Count 7), one count of attempted

forcible rape (Count 2), one count of kidnapping (Count 6), four counts of robbery in the first

degree (Counts 3, 4, 5, and 9); and one count of stealing a motor vehicle (Count 10).    Id. On

April 19, 2012, the court sentenced McMillon as a persistent offender to terms of life

imprisonment for Counts 1 through 9, with the sentences for Counts 1 through 3 to run

consecutively, and for Counts 4 through 9 to run concurrently with those for Counts 1 through 3




1
 After the filing of the Petition, McMillon was transferred to the South Central Correctional
Center (“SCCC”) in Licking, Missouri. Michele Buckner, Warden of SCCC, is therefore
substituted as the party respondent in this case. See Fed. R. Civ. P. 25(d).
                                                  1
and to each other. Id. The court also sentenced McMillon to a term of fifteen years’

imprisonment for Count 10, to run consecutively to the sentences for Counts 1 through 9. Id.

       In his direct appeal of his convictions, McMillon raised two points. First, he argued that

the trial court erred in refusing to rescind its order appointing the public defender as “standby

counsel” and forcing him to proceed to trial with standby counsel over his objection, thereby

violating his state and federal constitutional rights. (Doc. 13-1.) In his second point on appeal,

he argued that the trial court abused its discretion in denying his motion to sever Counts 6

through 10, which involved the victim L.P., from Counts 1 through 5, which involved different

victims. Id. The Missouri Court of Appeals for the Eastern District affirmed the judgment of

the trial court on May 6, 2014. (Doc. 13-4.)

        On September 10, 2014, McMillon filed a pro se motion for post-conviction relief.

(Doc. 13-13 at 8-16.) After the appointment of counsel, McMillon filed an amended motion and

request for evidentiary hearing, in which he raised the following claims: (1) pre-trial counsel was

ineffective for failing to challenge the out-of-court identification of McMullin by victim L.P.; (2)

appellate counsel was ineffective in failing to raise trial court error in overruling his motion to

suppress the identification; and (3) his right to due process and a fair trial were violated by

prosecutorial misconduct. Id. at 24-49. The motion court denied McMillon’s amended motion

and his request for an evidentiary hearing. Id. at 72-83.

       In his appeal from the denial of post-conviction relief, McMillon raised his two

ineffective assistance of counsel claims that he raised in the post-conviction proceedings. (Doc.

13-9.) On June 21, 2016, the Missouri Court of Appeals affirmed the decision of the motion

court. (Doc. 13-11.)

       McMillon filed the instant Petition on January 30, 2017. (Doc. 1.) In his first ground

for relief, McMillon argues that the trial court erred when it refused to reconsider its order
                                                  2
appointing standby counsel over his objection, thereby violation his Sixth Amendment right to

self-representation. Id. at 5. In his second ground for relief, McMillon argues that the trial

court erred when it denied his motion to suppress an identification, in violation of the Missouri

Constitution. Id. at 6.

       Respondent filed a Response to Order to Show Cause, in which she argues that Ground

Two is procedurally defaulted , and both of McMillon’s claims fail on their merits. (Doc. 13.)

       McMillon filed a Reply, in which he provides further argument in support of Ground

One. (Doc. 18.)


                                    II. Standard of Review

       A federal court=s power to grant a writ of habeas corpus is governed by 28 U.S.C. §

2254(d), which provides:

       (d) An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim-

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.

28 U.S.C. § 2254(d).

       The Supreme Court construed § 2254(d) in Williams v. Collins, 529 U.S. 362 (2000).

With respect to the “contrary to” language, a majority of the Court held that a state court decision

is contrary to clearly established federal law “if the state court arrives at a conclusion opposite to

that reached by [the Supreme Court] on a question of law” or if the state court “decides a case

differently than [the] Court has on a set of materially indistinguishable facts.” Id. at 405. Under
                                                  3
the “unreasonable application” prong of § 2254(d)(1), a writ may issue if “the state court identifies

the correct governing legal rule from [the Supreme Court=s] cases but unreasonably applies [the

principle] to the facts of the particular state prisoner’s case.” Id. Thus, “a federal habeas court

making the ‘unreasonable application’ inquiry should ask whether the state court’s application of

clearly established federal law was objectively unreasonable.” Id. at 410. Although the Court

failed to specifically define “objectively unreasonable,” it observed that “an unreasonable

application of federal law is different from an incorrect application of federal law.” Id. at 410.

                                        III. McMillon’s Claims


1.     Ground One

       McMillon first argues that the trial court erred when it refused to reconsider its order

appointing standby counsel over his objection after he had waived his right to counsel and

insisted on proceeding to trial pro se. He contends that the appointment of standby counsel

violated his Sixth Amendment right to self-representation.

       McMillon was initially represented by counsel from the Missouri State Public Defender’s

office (“MSPD”), who filed motions to suppress evidence and identification that the trial court

overruled. (Doc. 13-8 at 17-19.) Prior to trial, the court granted McMillon’s Request to

Proceed without Assistance of Counsel, and ordered counsel from the MSPD to act as standby

counsel to assist him if requested “before, during, and after the trial.” Id. at 51. The MSPD

filed a motion to rescind the trial court’s order appointing the MSPD as standby counsel for

McMillon, arguing that such an appointment violated McMillon’s Sixth Amendment right to

self-representation. Id. at 20. The court denied the motion after holding a hearing. Id. at 1.

The court directed that standby counsel sit at counsel table with McMillon and be available for

consultation if requested, but that McMillon conduct “all aspects of the trial.” Id.

                                                 4
       Criminal defendants have a constitutional right to conduct their own defense at trial, if

they voluntarily and intelligently elect to do so. Martinez v. Court of Appeal of California,

Fourth Appellate Dist., 528 U.S. 152, 154 (2000); Faretta v. California, 422 U.S. 806, 807

(1975). The Supreme Court, however, has held that a court can appoint stand-by or advisory

counsel to assist a defendant who wishes to represent himself at trial without violating the

defendant’s Sixth Amendment right to self-representation. See Martinez, 528 U.S. at 162;

McKaskle v. Wiggins, 465 U.S. 168, 176-77 (1984); Faretta, 422 U.S. at 834, n. 46. A criminal

defendant’s right to appear pro se does not absolutely bar standby counsel’s unsolicited

participation at a trial or at a hearing. McKaskle, 465 U.S. at 176.

       In determining whether a defendant has been afforded his or her right to self-

representation, “the primary focus must be on whether the defendant had a fair chance to present

his case in his own way.” Id. at 177. The Supreme Court noted that “the objectives underlying

the right to proceed pro se may be undermined by unsolicited and excessively intrusive

participation by standby counsel.” Id. The Sixth Amendment right to self-representation thus

“must impose some limits on the extent of standby counsel’s unsolicited participation.” Id.

The following limitations are thus placed on advisory or standby counsel:

       First, the pro se defendant is entitled to preserve actual control over the case he
       chooses to present to the jury. This is the core of the Faretta right. If standby
       counsel’s participation over the defendant’s objection effectively allows counsel
       to make or substantially interfere with any significant tactical decisions, or to
       control the questioning of witnesses, or to speak instead of the defendant on any
       matter of importance, the Faretta right is eroded.

Id. at 178. “Second, participation by standby counsel without the defendant’s consent should

not be allowed to destroy the jury’s perception that the defendant is representing himself.” Id.

The Supreme Court in McKaskle noted that “participation by standby counsel outside the

presence of the jury engages only the first of these two limitations.” Id. at 179.

                                                 5
        In his direct appeal of his convictions, McMillon argued that the trial court erred in

refusing to rescind its order appointing the MSPD as standby counsel and forcing him to proceed

to trial with standby counsel over his objection.

        The Missouri Court of Appeals discussed the standards set out in Faretta and McKaskle.

(Doc. 13-4 at 4-5.) The court then held as follows:

                The present case was a bench trial, so the only limitation on uninvited
        participation by standby counsel is the control over the defendant’s case. From
        our review of the record, after standby counsel turned Defendant’s file over to
        Defendant, apparently on February 24, 2012, Defendant fully controlled all of his
        case. Defendant made and argued his own motions. Prior to Defendant’s
        election to waive a jury trial, he participated in the voir dire and jury selection.
        Standby counsel did nothing. During the actual bench trial Defendant questioned
        the witnesses and made his own objections The trial court was scrupulous in
        directing matters to Defendant for his response. The only action of note by
        standby counsel was to deny to the trial court that she signed an affidavit that
        Defendant submitted to the trial court during the trial Standby counsel raised no
        objections, questioned no witnesses, and made no motions. Defendant’s Faretta
        rights clearly were vindicated in this case, as Defendant had absolute control over
        his defense.

Id. at 6.

        The State court’s determination was neither contrary to nor an unreasonable application

of clearly established Federal law. As the court noted, McMillon’s case was tried before a judge

rather than a jury, so the appearance of control over his case was not at issue. The court’s

finding that McMillon had complete control over his case is supported by the record. McMillon

made his own argument and submitted his own motions. (Respt’s Ex. M at 5-35.) He also

participated in voir dire prior to waiving his right to a jury trial. Id. at 42-187. Standby

counsel’s only involvement during the trial was to deny that she had signed an affidavit that

McMillon submitted to the court. Id. at 581. The court properly applied Faretta and McKaskle

and found McMillon’s constitutional right to self-representation was not violated.

        Accordingly, Ground One is denied.

                                                    6
2.     Ground Two

       In his second ground for relief, McMillon alleges that the trial court erred when it denied

his motion to suppress an identification, thereby violating his rights under Article I of the

Missouri Constitution. Specifically, he contends that none of the other members of the lineup

matched the victim’s description of the attacker, in that they were taller than the victim’s

description.

       McMillon did not raise this claim in his direct appeal or in his motion for post-conviction

relief. In Missouri, “habeas corpus is not a substitute for appeal or post-conviction

proceedings.” State ex rel. Simmons v. White, 866 S.W.2d 443, 446 (Mo. banc 1993). Under

the doctrine of procedural default, a federal habeas court is barred from considering the merits of

a claim not fairly presented to the state courts, absent a showing by the petitioner of cause for the

default and prejudice resulting therefrom, or that he is actually innocent, such that a miscarriage

of justice would result by failing to consider the claim. See Murphy v. King, 652 F.3d 845, 848-

49 (8th Cir. 2011).

       McMillon fails to demonstrate cause and prejudice for his failure to raise this claim in the

State court proceedings, and does not contend he is actually innocent. Thus, the claim raised in

Ground Two is procedurally defaulted.

       McMillon’s claim is also non-cognizable. Under 28 U.S.C. § 2254(a), a district court

may only entertain a petition for writ of habeas corpus if the petitioner “is in custody in violation

of the Constitution or laws or treaties of the United States.” In other words, grounds that do not

state a denial of a constitutional issue are not cognizable in a federal habeas petition. See e.g.,

Gee v. Groose, 110 F.3d 1346, 1351-52 (8th Cir. 1997). Because McMillon’s claim only

alleges a violation of the Missouri Constitution, it is not cognizable in this action.



                                                  7
       Finally, McMillon’s claim lacks merit, as the evidence presented at the hearing on the

motion to suppress identification reveals that although all the individuals in the lineup were not

the same height, they appeared similar in height and build. (Doc. 13-13 at 56.) According to

what appear to be McMillon’s own handwritten estimates of the other subjects’ heights, four of

the subjects were between five feet, six inches and five feet, eight inches tall. Id. The victim

described her assailant as five feet, six inches, medium build. Respt’s Ex. N at 8. The officer

who requested the lineup, testified that the individuals in the lineup appeared similar in height

and build, and that they had similar skin tone and facial features. Id. at 39.

       Accordingly, Ground Two is denied.

                                IV. Certificate of Appealability

       To grant a certificate of appealability, a federal habeas court must find a substantial

showing of the denial of a federal constitutional right. See 28 U.S.C. § 2253(c)(2); Hunter v.

Bowersox, 172 F.3d 1016, 1020 (8th Cir. 1999). A substantial showing is established if the

issues are debatable among reasonable jurists, a court could resolve the issues differently, or the

issues deserved further proceedings. See Cox, 133 F.3d at 569. In this case, McMillon has

failed to make a substantial showing of the denial of a constitutional right. The undersigned is

not persuaded that the issues raised in his Petition are debatable among reasonable jurists, that a

court could resolve the issues differently, or that the issues deserve further proceedings.

       Accordingly, no Certificate of Appealability shall be issued.



                                             ORDER

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that the instant Petition for

a Writ of Habeas Corpus under 28 U.S.C. § 2254 be denied and be dismissed with prejudice by

separate judgment entered this date.
                                                  8
       IT IS FURTHER ORDERED, ADJUDGED and DECREED that Petitioner be denied

a Certificate of Appealability if Petitioner seeks to appeal this Judgment of Dismissal.

Dated this 31st day of March, 2020.



                                                 s/Abbie Crites-Leoni
                                                 ABBIE CRITES-LEONI
                                                 UNITED STATES MAGISTRATE JUDGE




                                                 9
